Citation Nr: 1631254	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-23 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to January 1970.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) rating decision in April 2012 that denied service connection for tinnitus.  In May 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  


FINDINGS OF FACT

Tinnitus was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran's tinnitus is related to an event, injury, or disease in service.

CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met. By correspondence dated in January 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate

At the May 2016 videoconference hearing the undersigned advised the Veteran of what is necessary to substantiate his claim.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran's testimony and submissions reflect knowledge of what is needed to substantiate the claim.  He has not alleged a deficiency in the conduct of the hearing.  The Board finds that the mandates of Bryant were satisfied.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examination in April 2012.  The Board finds that the examination and medical opinion offered are adequate for rating purposes as they reflect familiarity with the factual record, and the opinion is accompanied by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active wartime and peacetime military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to prevail on the issue of service connection, there must be evidence of: a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection can be granted for certain diseases, including tinnitus (organic disease of the nervous system), if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015) (finding tinnitus is an "organic disease of the nervous system" subject to presumptive service connection "at a minimum where there is evidence of acoustic trauma").

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran stated that his tinnitus resulted from his active duty service.  His DD Form-214 reflects that his military occupational specialty (MOS) while on active duty was air fire protection specialist.  Therefore, in-service noise exposure is conceded.  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of tinnitus.  On November 1969 service separation examination, the Veteran's ears were rated as normal and he noted he did not have a medical history of ear, nose or throat trouble, running ears, or hearing loss.

In the Veteran's December 2011 claim, he described that he has a high pitched whistling sound in his ears that has gotten worse over time.  He indicated that he did not know exactly when the sound started.  

In a January 2012 private audiology diagnostic record, the Veteran reported he had a history "of long-standing tinnitus which he attributes to his military service during Vietnam."

On April 2012 VA hearing loss and tinnitus examination, the Veteran reported he has recurrent tinnitus that began about four or five years prior and that the circumstances of its onset were unknown.  The examiner opined that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of military noise exposure because the date of the onset of tinnitus was many years after service, the presence of normal hearing sensitivity at exit from service, and a history of civilian noise exposure (the Veteran worked as a state police officer). 

In the Veteran's notice of disagreement, received in May 2012, he indicated that he guessed when asked on April 2012 VA examination about the onset of his tinnitus, and that "considerable thought would say [he has had it for] 10 or more years." 

In the May 2016 videoconference hearing, the Veteran testified that he did not recall hearing any ringing or hissing in his ears during service.  He described that he did not remember exactly when the ringing in his ears had started, but it had started "a while before" he filed his claim, and he did not know for certain if it related back to his active duty service.  He also indicated that as far as he knew his statement on the April 2012 VA examination that his tinnitus had begun four or five years before was a correct statement, but he did not know exactly when it started.

The Board finds that the evidence of record does not support a finding of service connection for tinnitus.

No treatment records or lay statements are associated with the claims file that show the Veteran's tinnitus began during service or manifested to a degree of 10 percent or more within one year of separation from active service.

Furthermore, the medical evidence of record does not relate the Veteran's current tinnitus to service.  The April 2012 VA examiner's conclusions are based on an accurate factual foundation and supported by sound reasoning.  The examiner noted the Veteran had noise exposure during service, but opined his tinnitus were not related to service based on the Veteran's reported date of onset of his tinnitus (4-5 years before the examination), the presence of normal hearing sensitivity at exit from service, and a history of civilian noise exposure.  Accordingly, the opinion is highly probative.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no medical opinion to the contrary.

In the absence of any persuasive and probative evidence that the Veteran's tinnitus is etiologically related to active service, service connection is not warranted and the claim must be denied.

The Board has considered the Veteran's reports of experiencing tinnitus and acknowledges that laypersons are competent to provide evidence of matters within their personal knowledge-to include the occurrence of in-service injury, as well as to with respect to existence, and continuity, of problems.  See e.g., Washington v. Nicholson, 19 Vet. App 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board notes that the Veteran has described the onset of his tinnitus (at its earliest) as 10 years before the April 2012 VA examination, which is over thirty years after his separation from service. 

Further, while the Veteran is competent to report experiencing tinnitus, he is not competent to provide an opinion on the etiology of his tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  Therefore, to the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

The preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


